Citation Nr: 1424091	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as peripheral neuropathy of the upper extremities), to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran and his spouse testified before the undersigned in September 2012.  

In September 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral carpal tunnel syndrome is etiologically related to his active duty service.

2.  The Veteran's peripheral neuropathy of the lower extremities is etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral carpal tunnel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



2.  Service connection for peripheral neuropathy of the lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's contentions that his peripheral neuropathy is related to in-service herbicide exposure.  See Board Hearing Transcript (Tr.) at 4.   Alternatively, he contends that his peripheral neuropathy is secondary to diabetes, which is presumed to be related to such herbicide exposure.  See his March 2014 letter.  For the reasons explained below, the Board finds that service connection is warranted.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes and early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii); see also Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54,763-54,766 (2013) (effective Sept. 6, 2013).   The Board notes that the changes to the regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's appeal, do not have a bearing on the outcome in this case. 

The evidence demonstrates that the Veteran has peripheral neuropathy of the lower extremities and bilateral carpal tunnel syndrome.  See the January 14, 2011 VA examination, and a January 8, 2014 VA neurology consultation note.  His DD 214 reflects that he served in Vietnam from March 1970 to January 1971 and it is presumed that he was exposed to herbicide agents.  Therefore, the first and second elements required for service connection have been established (i.e., a current disability and an in-service event, injury, or disease).  The remaining issue pertains to the third element - whether there is a nexus between his current disabilities and the in-service herbicide exposure.

The most competent and probative evidence on the question of nexus is the opinion provided by the January 2011 VA examiner.  She noted that nerve conduction testing confirmed polyneuropathy with findings consistent with diabetes, deficiency states, toxins, and/or dysproteinemias.  She also noted that testing at that time did not indicate that the Veteran met the criteria for a diagnosis of diabetes, but that he had hyperglycemia in the past.  In November 2013, she opined that it was "at least as likely as not" that the Veteran's peripheral neuropathy and carpal tunnel syndrome were due to his impaired fasting glucose.  She cited medical literature that found a higher incidence of carpal tunnel syndrome in individuals with pre-diabetes.  Although she did not indicate whether the Veteran's impaired fasting glucose (pre-diabetes) was related to herbicide exposure, the Board notes that diabetes is a disease that is known to be associated with such exposure.  Moreover, a recent December 2013 VA lab result letter indicates that the Veteran had some mild elevations in A1c testing, which the physician stated "technically qualified as diabetes."  

In sum, given evidence that the Veteran's disabilities are related to his impaired fasting glucose, that his impaired fasting glucose now meets the criteria for a diagnosis of diabetes, and that diabetes is known to be associated with herbicide exposure, the Board finds sufficient evidence of a nexus with service.  Therefore, entitlement to service connection for peripheral neuropathy of the lower extremities and for bilateral carpal tunnel syndrome is granted.  


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


